Per Curiam:

This original action in discipline was filed by the office of the Disciplinary Administrator against Daniel L. Swagerty, of Dodge City, for his failure to properly represent his clients in an adoption matter.
Respondent and the office of the Disciplinary Administrator submitted the matter to a panel of the Kansas Hoard for Discipline of Attorneys on an agreed stipulation of facts. Highly summarized, respondent acknowledged that in the representation of the proposed adoptive parents in an adoption proceeding he failed to notify the husband of the child’s mother that the child was being placed for adoption. Respondent contended originally that he did not know the child’s mother was married at the time of the adoption hearing although he later admitted this was not true. He was also unaware of, or overlooked, the presumption contained in K.S.A. 23-124 (repealed L. 1985, ch. 114, § 30) that every child born during marriage is presumed to be legitimate and the child of the mother’s husband. As a result, the presumed father was given no notice of the adoption proceedings and his consent to the adoption was not obtained as required by statute. K.S.A. 59-2102. Later, the adoptive parents were required to conduct additional proceedings with proper notice to and consent from the child’s father.
Respondent stipulated that he had violated several of the disciplinary rules contained in the Code of Professional Responsibility, Supreme Court Rule 225 (235 Kan. cxxxvii). The panel recommended that respondent be disciplined by public censure. No exceptions were filed to the panel report.
It is noted that respondent has practiced law in Kansas for *835many years without any prior complaints being lodged against him. Respondent appeared before this court and candidly admitted he had violated the disciplinary rules and the Code of Professional Responsibility. While the seriousness of the respondent’s actions in this case would ordinarily require more severe sanctions, we agree with the recommendations of the hearing panel that, based upon the unusual facts herein and respondent’s lack of any prior record of disciplinary complaints, public censure is the appropriate discipline.
It Is Therefore By The Court Ordered that Daniel L. Swagerty be and he is hereby disciplined by public censure and that this order shall be published in the official Kansas Reports.
It Is Further Ordered that the costs herein be assessed to the respondent.